Plaintiffs have appealed from an order dismissing their complaint for failure to state facts sufficient to constitute a cause of action. The plaintiffs are husband and wife. Defendant Mary Messite is the mother of the plaintiff Sam Messite and defendant Max Messite is a son of the co-defendant. The causes of action of both plaintiffs are combined in one complaint. The plaintiff Sam Messite seeks to foreclose an alleged mortgage. The plaintiff Esther Messite seeks to recover the sum of $5,000 from defendant Mary Messite because of the alleged oral agreement of such defendant to pay plaintiff that sum by reason of her marriage to the plaintiff Sam Messite. The alleged promise was made in February, 1927, and the action was not commenced until the 23d day of March, 1936. Defendant Mary Messite never executed a mortgage to plaintiff Sam Messite but did agree to pay him the sum of $3,000 if and when defendant Mary Messite should sell certain real estate. Order and judgment unanimously affirmed, with costs. Present —■ Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.